Citation Nr: 1744156	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an inguinal hernia.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who had honorable active service from January 1974 to August 1977; he also had a period of service from August 1977 to November 1982 from which he was discharged under other than honorable conditions.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent, and denied service connection for the other disabilities at issue.  In November 2015, these matters were remanded to afford the Veteran a hearing before the Board.  In May 2016 a videoconference hearing was held before the undersigned; a transcript is in the record.  In July 2016, these matters were remanded for additional development of the record.

The issues of service connection for an inguinal hernia, and right and left shoulder disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a chronic acquired psychiatric disability, to include PTSD.  

2.  The Veteran is not shown to have a back disorder.

3.  The Veteran has Level I hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. § 3.303 (2016).

3.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by September 2010 and February and May 2011 letters.  A notice deficiency is not alleged.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The appeal seeking an increased rating for bilateral hearing loss is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer necessary.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  

Most of the Veteran's service treatment records (STRs) are unavailable.  In such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  Notably, the cited caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  VA and private medical records have been secured.  The Veteran was afforded VA examinations to determine the existence/etiology of the claimed psychiatric and back disabilities, and the severity of his bilateral hearing loss.  A duty to assist omission is not alleged.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the May 2016 hearing, the undersigned identified the issues, and advised the Veteran of what is needed to substantiate the claims.  A hearing deficiency is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Information in the record reflects that in November 1975, the USS Kennedy and the USS Belknap collided, resulting in fires that could not be controlled.  Six people on the USS Belknap and one on the USS Kennedy were killed.  VA has acknowledged that the Veteran was aboard the USS Kennedy at the time of the collision.

Private medical records show that in October 1994, the Veteran reported left side back pain.  Examination found tenderness to palpation over the left lower thoracic and possibly the upper lumbosacral spine.  The assessment was acute thoracic and lumbar strain.  In September 1996, he related that the middle of his back had been hurting on and off for years.  The assessment was acute lumbosacral strain.  In January 1998, it was noted that his mother had died, and that he was stressed and could not sleep; medication was prescribed.  In July 1999 he stated that he and his wife were separated and he was very stressed.  The assessment was adjustment disorder.  Medication was prescribed.  In November 2001, he stated that he was leaning over a truck two days ago and that the next day his left lower back started to hurt.  The assessment was thoracolumbar strain.

Statements from the Veteran's sisters were received in September 2010.  One sister wrote that when the Veteran came home on leave following the incident with the USS Belknap, he exhibited bizarre behavior.  She said he appeared to be escaping to escape reality by drinking, and noted that he had struggled with nightmares.  Another sister stated that he became very private.  

On March 2011 VA audiological examination, audiometry found that that right ear puretone thresholds in decibels were 15, 10, 60 and 90 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 15, 15, 65 and 85.  The average puretone thresholds were 44 in the right ear and 45 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The diagnosis was moderate to profound bilateral sensorineural hearing loss (SNHL).  It was noted that the hearing loss made it difficult for the Veteran to understand verbal commands in a work environment.

On August 2011 VA psychiatric examination, it was noted that the Veteran was not seeking treatment for a psychiatric disability.  The examiner indicated that the Veteran did not have PTSD.  He did not report a history of any other psychiatric disability.  Mental status evaluation was within normal limits.  The diagnosis was alcohol abuse in remission.  The examiner stated that the current Axis I condition does not meet the diagnostic criteria for a diagnosis of PTSD since the Veteran did not demonstrate any signs or symptoms of PTSD.

Private medical records show that in July 2012, the Veteran related that during service his ship hit another ship resulting in a fire and some sailors going overboard.  He said this bothered him and he did not want to return to the aircraft carrier.  The diagnoses were alcohol use and anxiety disorder, not otherwise specified, resolved.  The examiner noted that he could not substantiate full PTSD symptoms, but the Veteran had some elements such as intrusive thoughts, nightmares and avoidance.  

On June 2016 private audiological examination, audiometry found that that right ear puretone thresholds in decibels were 25, 25, 70 and 85 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 15, 20, 70 and 80.  The average puretone thresholds were 51 in the right ear and 46 in the left.  Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 76 percent in the left.  The audiologist noted that the Maryland CNC speech discrimination test was used.  

On July 2016 VA audiological examination, audiometry found that that right ear puretone thresholds in decibels were 15, 15, 60 and 80 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 10, 20, 65 and 85.  The average puretone thresholds were 43 in the right ear and 45 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left.  It was noted that the Veteran had a bilateral SNHL.  It was noted that he could not hear some high-pitched noises or squeaks and that since he was an automobile mechanic, he had a hard time diagnosing noises and rattles.  

On February 2017 VA back examination, the Veteran stated that he loaded heavy bombs onto aircraft.  He said that he had occasional back pain in service and treated it with Ibuprofen.  He stated that his left thoracic pain started after service.  He said he had thoracic pain weekly.  Examination was normal.  The examiner reviewed the record and opined that it was less likely than not that the Veteran's back disability was incurred in or caused by service.  She noted that the Veteran had only subjective symptoms and that the objective examination was normal. She noted that there was no objective evidence of a chronic condition.  She noted that there was no medical evidence that the Veteran had a diagnosis of a back condition in service or within one year of separation from service.  

On February 2017 VA psychiatric examination, the Veteran stated that his military career began to "spiral down" following an incident when the ship he was on collided with another ship.  He stated that he spoke to a psychiatrist in service after he was busted for possession of hashish.  He said that he experienced significant problems with drugs and alcohol and had an attitude problem following the ship collision, but did not receive any subsequent mental health treatment.  The examiner found that the Veteran did not have a mental disorder that conforms to DSM-V.  He stated that the Veteran probably suffered from PTSD in the years immediately after discharge, but that did not meet the full criteria for a PTSD diagnosis.  He noted that the Veteran had denied experiencing any mental health problems for a number of years.  He opined that it was less likely than not that the Veteran had a psychiatric disability that was incurred in or caused by service.  He noted that he did not have a current mental disorder diagnosis that meets DSM-V criteria.

On February 2017 VA audiological examination, audiometry found that right ear puretone thresholds, in decibels, were 15, 15, 60 and 80 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 5, 20, 65 and 80.  The average puretone thresholds were 44 in the right ear and 42 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  It was noted that the Veteran had a bilateral SNHL.  The functional impact was that he can hear people but not understand them.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	PTSD 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-V); a link, established by medical evidence, between current symptoms and a stressor in service; and credible supporting evidence that the claimed stressor in service occurred. 
38 C.F.R. § 3.304 (f).

The Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat stressor event in service; there must be credible supporting evidence that the alleged noncombat stressor event occurred.  38 C.F.R. § 3.304 (f).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

The Veteran states that he has a psychiatric disability, to include PTSD, due to service.  The record shows that he meets one of the criteria for a diagnosis of PTSD, in that he had a stressor in service.  He cites the incident in which the USS Belknap and the USS Kennedy were involved in a collision that resulted in some seven deaths.  The Veteran was aboard the USS Kennedy when this occurred.

The threshold question that must be addressed in this matter is whether or not the Veteran has/during the pendency of the instant claim has had a diagnosis of an acquired psychiatric disability.  The preponderance of the evidence is to the effect that he does not.  The initial postservice suggestion that he might have such disability was in 1998 when he reported being stressed following his mother's death.  In 1999 he was seen for what was diagnosed to be an adjustment disorder when he became separated from his wife.  In July 2012 he was again found to have an adjustment disorder.  However, VA psychiatric evaluations in August 2011 and February 2017 fail to show that he has any acquired psychiatric disability.  Mental status evaluation in August 2011 was completely normal; the February 2017 examiner stated in that the Veteran probably had a diagnosis of  PTSD in the years right after service, but did not have a current DSM-V diagnosis of any mental disorder.  

The diagnosis of a psychiatric disability is a complex medical question; it requires medical expertise.  Jandreau v. Nicholson; 492 F 3d 1372, 1377 (Fed. Cir. 2007).  Consequently, while as a layperson the Veteran is competent to observe he has psychiatric-type complaints, he is not competent to establish by his own opinion a diagnosis of a psychiatric disability underlying such complaints.  He has not submitted medical evidence or a medical opinion supporting that he now has a chronic psychiatric disorder, to include PTSD.  

The record reflects that on several occasions following service the Veteran was found have a diagnosis of an acute psychiatric disability (adjustment disorder) that resolved as the situation giving rise to it was relieved.  It does not show a diagnosis of a chronic acquired psychiatric disability, and in particular a diagnosis of PTSD in accordance with DSM-V, during the pendency of the instant claim. Service connection is limited to those cases where disease or injury has resulted in a current chronic (shown during the pendency of the claim; see McClain v. Nicholson; 21 Vet. App. 319 (200&)) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement for substantiating a claim of service connection is not met, the preponderance of the evidence is against this claim, and the appeal seeking service connection for a psychiatric disability, to include PTSD, must be denied.


	Back disorder 

The Veteran states that he has a back disability and asserts it is due to heavy lifting he did in service.  The record reflects that he served in aviation ordnance; it may reasonably be conceded that duties in that occupation included heavy lifting.  The record shows that in 1994 and 1996 he was seen for lumbar and/or thoracic spine acute strains.  On February 2017 VA examination, he stated that during service he took Ibuprofen for back symptoms.  Physical examination was within normal limits; the examiner stated that the Veteran had only subjective symptoms, and that there was no objective evidence of a chronic back disability.  

Whether there is a diagnosis of a back disorder underlying back complaints is a medical question that requires medical expertise.  While as a layperson the Veteran may be competent to observe he has back complaints, he is not competent to establish by his own opinion that there is an underlying back disability for those complaints.  That is a medical question, and it requires medical expertise.  See Jandreau, 492 F 3d (Fed. Cir 2007).  The Veteran has not submitted medical evidence or a medical opinion supporting that he now has a chronic back disorder.  The most recent VA examination specifically found that he does not have such disability.  While the Veteran was found to have acute back injuries (strains) in the 1990's there is no competent (medical) evidence that he has had a diagnosis of a chronic back disability during the pendency of the instant claim.  Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The threshold requirement for substantiating a claim of service connection (a diagnosis of the disability for which service connection is sought) is not met.   The preponderance of the evidence is against this claim; the appeal in this matter must be denied.




	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for hearing loss disability are determined by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and 38 C.F.R. § 4.86, Under these criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on impairment of hearing acuity as reflect by the results of controlled speech discrimination tests and average puretone threshold levels as measured by audiometry in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels, ranging from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  The percent rating is derived by applying Table VII to the hearing acuity Levels found by application of Table VI or VIA to audiometry findings.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applying 38 C.F.R. § 4.85 Table VI to the findings on the three VA examinations establishes that the Veteran had Level I hearing in each ear on each occasion.  Under Table VII and Code 6100, such findings warrant a 0 percent rating.  As June 2016 private audiometry was reportedly in compliance with 38 C.F.R. § 4.85, and must be considered.  While the findings then would warrant a 10 percent rating, VA audiometry the following month, and again in February 2017 did not confirm loss of hearing acuity of the level found by the private provider; in particular speech discrimination appeared much worse on private audiometry.  The Board finds the repeat testing by VA to be more probative.  Accordingly, the Board finds that the private audiometry does not reflect a distinct period when impairment of hearing acuity warranting a compensable rating was shown (so as to warrant a staged increased rating).  


ORDER

Service connection for a psychiatric disability, to include PTSD, and for a back disability is denied.

A compensable rating for bilateral hearing loss is denied.  


REMAND

At the May 2016 videoconference hearing before the undersigned the Veteran testified that he developed a bilateral shoulder disability and an inguinal hernia from heavy lifting in service.  He related that during service in 1976 or 1977 he was treated for shoulder complaints at Cecil Field.  The Board's July 2016 remand ordered examinations to determine the etiology of any current shoulder disabilities and inguinal hernia.  The examinations found that the Veteran has bilateral acromioclavicular joint osteoarthritis and an inguinal hernia.  The examiner opined that such disabilities were not related to service, but did not specifically address whether they might be due to heavy lifting (such as the Veteran is assumed to have engaged in during service).  

In August 2016 it was noted that the Cecil Field Naval Air Station (NAS) was no longer in operation and that some of its facilities had been merged with the Jacksonville NAS (and that all records were retired to the NPRC in St. Louis).  The record does not reflect further attempt to obtain Cecil Field records.  It is not clear when the records from Cecil Field were retired to St. Louis, or whether they would have been included with the Veteran's STRs that have been secured for the record.

The February 2017 VA medical opinions are noncompliant with the Board's remand directives; and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for further exhaustive development to secure for the record records of the Veteran's 1976 and 1977 treatment at Cecil Field NAS.  If such record are not available, it should be so certified for the record, and the Veteran should be so notified.

2.  The AOJ should thereafter arrange for the record to be returned to the February 2017 VA examiner (or, if that provider is unavailable, forwarded to another appropriate physician) for review and an advisory medical opinion regarding the likely etiology of the Veteran's bilateral shoulder disability, to specifically include whether it is at least as likely as not (a 50% or greater probability) that it is related to the Veteran's heavy lifting in service.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  

3.  The AOJ should arrange for the record to be returned to the February 2017 VA examiner (or, if that provider is unavailable, forwarded to another appropriate physician) for review and an advisory medical opinion regarding the likely etiology of the Veteran's inguinal hernia, to specifically include whether it is at least as likely as not (a 50% or greater probability) that it is related to the heavy lifting the Veteran engaged in during service.  If not, please identify the etiology considered more likely.

All opinions must include rationale.  

4.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


